Citation Nr: 0821502	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-39 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile 
dysfunction, secondary to cystoscopy.

2.  Entitlement to an initial evaluation in excess of 30 
percent for dysthymic disorder with anxiety features as 
secondary to the service-connected disability of erectile 
dysfunction, secondary to cystoscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
March 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In April 2008 the veteran and his representative 
appeared at a hearing before the undersigned Veterans Law 
Judge, sitting at the RO.


FINDINGS OF FACT

1.  The veteran is in receipt of special monthly compensation 
based on loss of use of a creative organ.

2.  There is no evidence of penile deformity associated with 
the veteran's service-connected erectile dysfunction.

3.  The veteran's dysthymic disorder with anxiety features 
has not been manifested by more than an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 
7522 (2007).

2.  The criteria for an initial rating in excess of 30 
percent for a dysthymic disorder with anxiety features have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.126, 4.130, Diagnostic Code 9410 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in January 2004, December 2004, March 
2006, and June 2007 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part the VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  VA 
informed the claimant of the need to submit all pertinent 
evidence in their possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


Analysis

By a rating decision dated June 2005, the RO granted service 
connection for erectile dysfunction, secondary to cystoscopy 
and assigned a noncompensable rating, effective December 8, 
2003.  The RO also granted service connection for dysthymic 
disorder with anxiety features and assigned a rating of 30 
percent, effective December 8, 2003.  The same rating 
decision granted special monthly compensation based on the 
loss of use of a creative organ, effective December 8, 2003.  
The veteran appealed and asserted that his disabilities 
warranted higher ratings.  

The veteran was afforded a general VA examination in May 
2005.  The examiner noted that the veteran had an episode of 
gross hematuria following basic training, for which he had a 
cystoscopy performed in December 1984.  The veteran reported 
erectile dysfunction since the surgery.  Genitourinary 
examination revealed a normal penis shaft and a nontender 
scrotum.  Additionally, penis glans and meatus were within 
normal limits.  There was no evidence of hernias or 
tenderness bilaterally and testicles were normal without 
nodules.  The examiner provided a diagnosis of erectile 
dysfunction following a cystoscopy in December 1984, with 
some partial relief with Viagra.

The veteran was afforded a VA psychiatric examination in May 
2005.  The veteran reported symptoms including occasional 
wandering of concentration, very little social life, and 
panic attacks when he became involved in a new relationship 
with a woman, but denied any problems sleeping.  Upon mental 
status examination, the veteran was open and cooperative, as 
well as showed a good affective display.  Stream of speech 
was not under pressure, and thought content revealed no 
loosening of associations, delusions or hallucinations.  
There as some evidence of anxiety indicated by some fidgety 
behavior.  The veteran also admitted to depression, rating it 
at 5 out of 10, as well as anxiety, which he rated at a level 
of 6 out of 10.  The examiner provided a diagnosis of 
dysthymic disorder with anxiety features secondary to 
erectile dysfunction, postoperative, from a cystoscopy while 
on active duty.  A Global Assessment of Functioning (GAF) 
score of 60 with occasional panic attacks and difficulty 
functioning was provided.  

VA treatment records dated November 2005 noted erectile 
dysfunction with no testicular or scrotal pain, that was 
treated with Viagra.  An anxiety disorder was noted but there 
was no evidence of memory loss, nightmares, avoidance of 
situations, hypervigilance, or feelings of detachment. 

The veteran was provided with a second VA psychiatric 
examination in September 2007.  The examiner reviewed the 
claims file and noted a history of depression, anxiety, and 
erectile dysfunction.  The veteran reported difficulty with 
some anxiety, depression, some mild sleep disturbance, 
feeling somewhat lonely and isolated, and feeling nervous 
about issues of sexual performance and self-esteem.  Despite 
the use of medication to help the erectile dysfunction, the 
veteran still reported anxiety related to that issue.  The 
veteran did not report symptoms associated with intrusive 
memories, re-experiencing, unusual hyperarounsal, or unusual 
startle response.  The veteran also denied symptoms 
including, increased need for sleep, elevated mood, 
grandiosity, impulsivity, psychotic symptoms, hallucinations, 
paranoia, obsessive-compulsive behavior, inappropriate 
behavior, suicidal ideation, or homicidal ideation.  Finally, 
he denied having panic attacks but did state that there were 
times in the past when he felt more overwhelmed with anxiety 
with regard to sexual activity.  Mental status examination 
revealed a causally dressed and neatly groomed veteran who 
appeared slightly anxious.  The veteran was friendly and 
cooperative, speech was articulate, and thought processes 
were logical and goal-oriented.  The examiner provided a 
diagnosis of anxiety disorder not otherwise specified with 
erectile dysfunction.  The examiner also noted that while the 
veteran reported a slightly depressed mood at times, he did 
not meet the criteria for depression.  A GAF score of 65 was 
assigned.

The veteran submitted statements asserting that he had not 
been able to establish or maintain social relationships, and 
thus has very limited friendships.  He attributed this to his 
low self esteem caused by his erectile dysfunction.

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in April 2008.  During his hearing, the 
veteran testified that his erectile dysfunction caused his 
problems with his self esteem and both of his marriages.  He 
stated that he specifically sought out jobs overseas due to 
his erectile dysfunction, thereby forcing him to be away from 
home for long periods of time and allowing him to tolerate 
the disorder.  The veteran also reported that he took Cialis 
for his condition, which worked about half of the time.  
Additionally, the veteran testified that he worked long hours 
and that his dysthymic disorder did not affect his 
professional life, but rather affected his social life.  He 
reported symptoms of depression, anxiety, and feeling stress 
and shortness of breath, which he describes as a panic 
attack, in social situations and when talking to a woman.  
Lastly, the veteran stated that when he is overseas working, 
he does not really socialize with his coworkers but rather 
isolates himself to avoid having to talk about women or his 
erectile dysfunction.  

The present appeal involves the veteran's claim that the 
severity of his service-connected erectile dysfunction, and 
the severity of his service-connected dysthymic disorder with 
anxiety features warrant higher disability ratings.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See also Fenderson v. West, 12 Vet. App. 119 
(1999), with regard to initial ratings after service 
connection.

The claim for entitlement to an initial compensable rating 
for erectile dysfunction

Under 38 C.F.R. § 4.31, in every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 

As stated above, the RO granted service connection for 
erectile dysfunction and assigned a noncompensable 
evaluation.  The condition was rated by analogy under 
Diagnostic Code 7522, which pertains to deformity of the 
penis with loss of erectile power, for which a 20 percent 
evaluation is warranted.  The Board notes that there is no 
other diagnostic code that would be more appropriate in 
rating the veteran's disability.  There is no evidence that 
he has had removal of half or more of his penis, or removal 
of the glans, such that would warrant consideration under 
Diagnostic Codes 7520, or 7521, respectively.  Therefore, 
Diagnostic Code 7522 is the most appropriate to rate this 
disability.  

The May 2005 VA examination noted a normal penis and 
testicles as well as stated that the veteran got some relief 
with Viagra.  VA treatment records likewise noted erectile 
dysfunction, with no testicular or scrotal pain, that is 
somewhat helped by Viagra.  During his April 2008 hearing, 
the veteran testified that he had erectile dysfunction since 
active service for which he took Cialis.  He stated the 
Cialis worked only about half of the time.

Under Diagnostic Code 7522, two distinct elements are 
required for a compensable rating: penile deformity and loss 
of erectile power.  In the instant case, the evidence does 
not show that the veteran has penile deformity.  Both the May 
2005 VA examination and the November 2005 VA treatment 
records indicate a normal penis, and did not note any 
deformities.   Diagnoses of erectile dysfunction were 
provided.  

Thus, because the medical evidence does not reflect that the 
veteran suffers from both penile deformity and loss of 
erectile power, the Board finds that he is properly evaluated 
at the noncompensable level for erectile dysfunction.  
Moreover, as noted above, the veteran is in receipt of 
special monthly compensation based on the loss of use of a 
creative organ.  As preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b).

 


The claim for entitlement to an initial rating in excess of 
30 percent for dysthymic disorder with anxiety features.

When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2007).  
 
When evaluating the level of disability from a mental 
disorder, the VA will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9433, dysthymic 
disorder is rated under the General Rating Formula for Mental 
Disorders.  A 50 percent rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired  abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as: depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, recent events).  Id.

The veteran is currently assigned a 30 percent evaluation for 
dysthymic disorder with anxiety features under 38 C.F.R. 
§ 4.130, Diagnostic Code 9433.  After careful review of the 
medical evidence in light of the above-noted criteria, the 
Board finds that the symptoms associated with the veteran's 
dysthymic disorder have been consistent with the criteria for 
no more than the currently assigned 30 percent rating.

For the pertinent period the medical evidence of record shows 
that the veteran's dysthymic disorder was characterized 
primarily by some mild sleep disturbance, anxiety, feeling 
lonely and isolated at times, depressed mood, and panic 
attack especially when involved social situations or new or 
potential relationships.  The veteran's symptoms did not 
seriously affect his employment.

Neither of the veteran's examinations over the course of the 
appellate period revealed evidence of a flattened affect, 
circumstantial, circumlocutory or stereotyped speech, 
difficulty in understanding complex commands, difficulty in 
retaining learned material, evidence that the veteran forgot 
to complete tasks, or evidence of impaired abstract 
thinking.  Speech, thought content, thought processes, 
attention, and perception were consistently normal.  

The GAF scores of 60 (May 2005) and 65 (September 2007), 
alone do not provide a basis for the assignment of a higher 
disability rating for dysthymic disorder.  According to the 
Fourth Edition of American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF score is a scale reflecting psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illnesses.  The GAF score and the 
interpretation of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  Yet GAF scores, like an examiner's 
assessment of the severity of a condition, are not 
dispositive of the percentage rating issue; rather, they must 
be considered in light of the actual symptoms of a 
psychiatric disorder which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).

GAF scores between 51 and 60 indicate moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, or 
conflicts with peers or co-workers).

GAF scores between 61 and 70 indicate some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

As discussed above, the veteran does not experience the 
symptoms noted in the criteria for a 50 percent rating.  
While the veteran endorsed some symptoms contemplated by the 
50 percent rating, such as complaints of occasional memory 
loss, some anxiety related to his erectile dysfunction, and 
some social isolation, his overall disability picture is 
closer to the level of disability contemplated by the 30 
percent rating.  38 C.F.R. § 4.7.  Thus, while the veteran 
suffers from a dysthymic disorder, the preponderance of the 
competent evidence is against finding entitlement to an 
evaluation in excess of 30 percent. 

Additionally, the Board notes that the veteran argued his 
September 2007 examination was inadequate.  After review of 
the evidence in the claims folder, the Board however, finds 
that the examination was adequate:  The September 2007 
examiner was a psychiatrist; he reviewed the claims file 
prior to the examination; conducted a thorough mental status 
examination; and he provided opinions that were consistent 
with the veteran's May 2005 examination, the November 2005 VA 
treatment records, and the veteran's testimony at his April 
2008 hearing.  The Board also notes that the veteran did not 
assert at his hearing that his disability had worsened since 
his last examination.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to an initial compensable evaluation for erectile 
dysfunction is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for dysthymic disorder with anxiety features is denied.  


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


